Title: To George Washington from David Stuart, 18 November 1791
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park—Fairfax [County, Va.]—18th Novr [17]91

A desire of conversing with the most intelligent persons in my neighbourhood, and instituting a correspondence with others, on the subjects of your enquiry, will I hope plead my excuse in being so late in answering your letter of Augst. I never entertained any high opinion of our System of farming; but what I had, is certainly much lower than it was—Our farms are in

general too large to admit of much nicety; and I believe it would be unhappy for us to have any great desire to be so, with our black labourers, and the more worthless wretches we employ to overlook them—The manner too in which our attention has been engrossed, by the cultivation of tobacco and large quantities of Indian corn, has no doubt had some share in rendering us slovenly farmers—Having had hitherto, plenty of fresh land for these articles, we have disregarded every means of improving our opened lands, either by manure or laying them down in grasses—But as we begin now to set some store by our woods and tobacco has declined so much in value, that people are generally exchanging tobacco for wheat; I flatter myself the face of our Country will soon assume an appearance that will not only do honor to our climate, but ourselves—Indeed, it has long been evident to me that our sagacious Northern Brethren not only considered our climate as superior to their own, but our lands too as capable of being made so, from their constant annual emigrations among us. As we may be said to be entirely indebted to these, for the best farms among us, it is very desirable that they should happen in a tenfold ratio.
Altho’ from a comparative view of the exports of wheat, from the several States in the Union, it appears, that considerably more of that article is annually exported from Virginia, than from any of the professedly farming States; still, it has scarcely hitherto, been considered as a secondary object on our farms—’Till very lately, the practice of fallowing grounds for wheat was seldom followed; and even now, it is by no means so general as could be wished—The usual mode of sowing it, has been, and is now too generally in our corn fields, when the corn is laid by and which one cultivated every second or third year, without recieving any manure, or being laid down in clover after the crop is taken off. Those who are considered as the best farmers and fallow most, trust entirely to their plowing—Their fields are too extensive for the manure raised from their stock, and we have as yet no other in use—I thought it necessary to premise thus much generally, respecting our mode of agriculture to prevent our climate & soil being unjustly blamed, for what we alone are chargable. It is applicable to the whole State I believe—I shall now take your queries in their order, and consider first the lands in Fairfax County, which is situated on the river Potomac, and

bounded by it for near forty miles—The lands here are generally thin, and the soil a stiff clay—At a little distance from the river they are rather hilly and broken—The pasturage in Summer, is better than might be expected from the appearance of the land—For notwithstanding all our bad management, our fields yield the white clover plentifully; and I am satisfyed, no grounds can turn out the red clover to better advantage, where they are well manured—Tho’ the County cannot be considered as abounding so much in meadow lands, as some others, yet there are fiew people but what have them—On the river, the most valuable grounds for meadows, the Pocasanes, are still unreclaimed—and indeed in every part of the County, some of the most valuable grounds for meadows, are still in their natural state—I cannot inform you of the proportion of meadow land to the arable, for accuracy in these matters, is out of the question in Virginia; nor of woodland to either—But I think, I am not wrong with respect to the latter in saying, that better than half the County is still in woods—In the upper parts of the County, from ten to twenty miles from the river, the soil is much inter mixed with stones, The average yield of wheat, in the mode of agriculture, which I have already mentioned was practiced with us, is about six for one—In fallowed grounds about eight and ten for one—The old tobacco grounds which have been well manured, will yield from twenty to thirty—The average yield of oats and rie, which have also but a poor chance, (being sowed generally in old worn out corn fields) is from ten to fifteen for one—Buck wheat from fifteen to twenty—Barley is not cultivated here—Indian corn from ten to fifteen bushells an acre—As to peas beans potatoes and turneps, our lands yield them very well, but as they are not raised for market in general, I can’t say what may be their average product acre—It has even appeared to me, that if the farmers in Europe, who lay so much stress upon these articles in their writings, had our excellent substitute for them, Indian corn, they would only regard them as we do for culinary purposes—The chief grass cultivated here, is the timothy—The average product of it ⅌ acre, is about a tun—It is certainly the best adapted to our hot suns, and particularly our slovenly management of any grass; and this perhaps is the best reason which can be given for our attending so little to any other—Of hemp we raise scarce any in this County, and of flax,

as we raise it only for our own domestic purposes, all I can say of it, is that it grows very kindly and plentifully—The fee simple prices of lands at the distance of ten miles from the river, and town of Alexandria is from twenty shillings to forty ⅌ acre, according to quality—It is remarkable, that lands in no respect superior on the opposite side of the river, in Maryland, and equally distant from the river, sell currently at four and five pounds ⅌ acre—I know not how such a difference is to be accounted for, but from the greater degree of population in proportion to their Country—The same circumstance must I suppose account for the lands in Virginia, being generally so much cheaper, tho’ equal in quality, and possessing a milder climate, than the lands in the Northern States.
The rents of our lands have increased much with in these fiew years—From the first settlement of the Country, ’till lately, it was the practice to rent them on leases for two and three lives, at so much tobacco a hundred acres; very often not more than two hundred pounds of tobacco, an hundred—At present however, from the uncertain price of tobacco, the rents in that article, are become unusual: so that the common mode of renting, is now, either by the year, or for a term of ten or twenty years; and at the rate of eight to ten pounds an hundred—This mode is preferred by the tenants, from an idea which I believe to be natural to the human mind, that, of becoming one day, Lords of their own little territory—I think it is often cherished by our people, to an excess, which frequently injures them.
The lands in Prince-William, and Fauquier, from twenty to thirty miles from Dumfries (a town on the Potomac about thirty miles below Alexandria) are I think much superior to the lands in Fairfax; being both more level and richer, with a greater quantity of meadow land, tho’ they make still less use of it than we do—Their system of farming is certainly worse than in Fairfax—Hence their yield of the several kinds of crops, tho’ on better land, does not average more than with us—They have been, and are still more unfortunately attached to tobacco, than we have been—The soil of both these Counties is much alike, being of a reddish clay—At the distance of two or three feet from the surface, a thin stratum of a stone resembling slate is found—Here their springs are not so abundant, nor the water as good as could be wished—But where wells have been dug, the water has been

found as good as any where—The average fee simple prices of their lands are from twenty to thirty shillings an acre—The terms of rents are much as they are in Fairfax.
The County of Loudun lies on the Potomac above Fairfax; and is perhaps the best farming County in the State, being thickly settled with Quakers, and Germans from Pennsylvania—The lowest corner of the County is about ten miles from tide water, and it extends up the river, with the meanders thereof, upwards of fifty miles—It is well supplied with springs, water courses, and meadows—What are called the bottom lands on the river are very rich—But the soil throughout the County is generally stiff and of a reddish cast—The upper parts of the County are mountainous—Better than half the County is in woods; as is also the case with the two last mentioned Counties—Much more attention is paid to meadows here, than in either of the Counties yet mentioned; it being the first object in general in every settlement, and their chief concern afterwards—The bottom lands on the river, sell from three to five pounds an acre—In the interior part of the County, from one pound ten, to three pounds an acre—There are many leases for lives in this Country, given some years ago, by Gentlemen holding large quantities of lands, at two or five pounds a hundred acres—But the common mode of renting, on the expiration of lease is for a term of years, not exceeding in general twenty one, and from ten to twenty pounds an hundred acres—It is also common in many instances to rent, for one third of the produce—The average produce of wheat ⅌ acre is from eight to ten bushells, on their common lands, which like those in Fairfax have been much exhausted. Their fresh or river lands produce from ten to fifteen bushells—The average produce of corn is about fifteen bushells; of rie, twenty, spelts thirty, oats twenty five, and barley thirty; tho’ the last is chiefly raised for the purposes of home brewing, and by the Germans—They manufacture most of their own linen and woollens in this County; and distill most of the spirits used from rie, peaches and apples, and make a considerable quantity of cyder for market—They also make many whaggons for sale, and allmost all iron utensils for their own use—Their meadows yield rather better than a tun an acre—I forgot to mention above the produce of buckwheat—I am told that the Germans and Quakers frequently raise it, from thirty to sixty bushells an acre—The

common produce of flax for the skutch, is about one hundred pounds, and hemp about five hundred an acre—What I have already observed with respect to the smaller produce of the farm, peas potatoes &c. must suffice for all the Counties I have to mention—I have no doubt but the Germans & Pensylvanians of Loudun would reap more profit from them, than we do; but their distance from market has hither to prevented them from raising them for sale; and we seldom attend to what is consumed on the farm.
I shall now proceed to Berkeley, which in point of fertility, is without doubt the richest in the State—This County lies also on the Potomac, and is penetrated by the Shenandoah which empties into that river—The lands here, which are called the Valley, running parallel with the Shenandoah, and between that, and the North Mountains, may be divided in to four classes—The first quality sells at four pounds an acre, 2nd at three, 3rd at two pounds, and 4th at one pound ten in fee simple—The mode of renting lands is here too, either by the year, or a short term of years, as there are no lands which rise faster in value. The first quality rents from twenty, to thirty pounds an hundred acres—the other qualities in proportion, and none for less than ten pounds—The lands of the first quality are considered as too rich for wheat; and in the general method of seeding, dont succeed so well as those of the second, being more liable to fall, and the rust—It is probable, this may proceed from their not giving it seed, in proportion to it’s strength, or, from their sowing it as early as their other grounds—That very rich grounds do not succeed so well on early sowing, I am convinced, from several trials which I have been witness to, by a neighbour of mine on a rich island—This spot, which when sowed in August, would yield scarcely any thing but straw, when sowed in the Latter end of October, or first of November yielded abundantly—The second quality produces from fifteen to twenty bushells, when fallowed—the third from ten to twelve, and the fourth from eight to ten—The first rate Lands produce from forty to fifty bushells of oats ⅌ acre, and rie in the same proportion—the other qualities from twenty to forty—Corn from twenty to forty bushells according to the quality of the land—and buckwheat from thirty to sixty—Barley would no doubt succeed well on such lands, but I am informed that they raise none—The natural meadows are

certainly superior to any to be met with, anywhere—What is called the English blue grass, flourishes in the greatest luxuriancy, and is common throughout the County—the average crop of timothy is nearly two tuns an acre—The soil of the best lands is dark and fine—of the second, lighter, and intermixed with soft stones—that of the third and fourth rates still lighter—The whole surface of the ground when cleared, is covered with blue grass—I must now observe with respect to the Counties of Loudun & Berkeley, that the completion of the Navigation of the Potomac, (which we expect will happen at the furthest in two years) will be attended with immense benefits to them—Their produce of every sort will be brought to market on as cheap terms, as those who live at the distance of eight or ten miles—This circumstance added to the Superiority of their lands, certainly renders them the most desirable of any Counties in the State; and when it is considered, that they already have the two flourishing towns of Alexandria and George town for their markets; and an act of Congress for establishing their permanent residence between these two places, I think it cannot be doubted, that they are the most eligible situations in the Union—In the subjoined table you have the prices current as accurately as I could ascertain them.

Prices Current
Best horses from £20 to £25—
2nd rate from £12, to £20—
Small horses may be bought much lower.
Oxen from £8, to £15 a pair—
Steers unbroke at £2.10. to £3—
best milch cows at £4
2nd rate at about £2.10 to £3
veal—at 2:d. to 2.d.½ & 3d. pr lb.
mutton at 3d.
pork from £1 to £1.4 pr 100—
butter from 6:d. to 8d. pr lb.
cheese from 4d. to 6d. pr lb.
tallow at 8:d. pr lb:
sheep from 6S. to 15S.
hogs twelve months old, from 12S: to 15S. according
to size—
Beef at 2d. to 3d.

geese from 1S.6 to 2S.
turkeys at 2S.
ducks from 6:d. to 9:d.
hens from 6:d. to 8d.
chickens from 3S. to 4s. pr dozen
wheat about 4S.6 pr bushell
buckwheat—2S.—
corn at 2S. per Bushell
Beans and peas from 3./ to 4./ per bushl
turneps & potatoes from 9d. to 1./
Hackled flax from 1./ to 1./3 pr lb.
Hemp from the break from £1:8. to £1.10 pr 100—
iron from £25, to £27 pr tun—

In the County of Fairfax from it’s vicinity to market, several of the above articles will average higher.
Rates of the taxes on property—

          
            On Land, for every £100, valuation
            £0.7.6
          
          
            on negroes, each above twelve
            .2.6
          
          
            on houses each
            
              
            
          
          
            on charriots pr wheel
            .9.6
          
          
            riding chairs pr wheel
            .3. 
          
        
Parish levies from 10 to 30 lbs. of tobacco pr tithable—County levies much the same—the two last vary each year, according to the number of poor to be supported, and the number of animals; but for the latter we are reimbursed by the Public—Our taxes have been allso diminishing every year since peace: so that no Country has less reason to complain of public burthens at present, The above is a list of our State taxes—The only tax imposed by the general Government, and which the Farmer feels, is the tax on stills. This is about six pence a gallon—Tho’ from it’s novelty, it has excited some murmurs, I cannot think, it can be considered as unreasonable, or improper, by those, who reflect either on the great injuries produced by the cheapness of destilled liquors among us; or the excessive profits made by the Country Destillers.
I cannot conclude without regretting, that I have not been able to send you a more accurate account in many particulars—I flatter myself it is at least a faithfull one—I have used my best endeavours to make it so—It has certainly not been in my power

to pay any compliments to our Farmers, for their management. I am Dear Sir, with the greatest respect, Your most Obt Serv:

David Stuart

